UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1001


RICHARD POLIDI,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA STATE BAR; JOHN DOES 1-5; JANE DOES 1-5,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-01322-TSE-IDD)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Polidi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Polidi appeals the district court’s orders denying relief on his civil

complaint and denying his Motion for a New Hearing. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Polidi v. North Carolina State Bar, No. 1:16-cv-01322-TSE-IDD (E.D. Va. Oct.

31, 2016; Nov. 30, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                          2